     Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 1 of 16 PageID #: 1




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 34th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 BRYAN RAUCH, Individually and on                   Case No: 1:19-cv-00526
 behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT FOR
        Plaintiff,                                  VIOLATIONS OF THE FEDERAL
                                                    SECURITIES LAWS
        v.
                                                    JURY TRIAL DEMANDED
 VALE S.A., FABIO SCHVARTSMAN, and
 LUCIANO SIANI PIRES,

        Defendants.


       Plaintiff Bryan Rauch (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through his attorneys, which included, among

other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding Vale S.A. (“Vale” or the

“Company”), and information readily obtainable on the Internet. Plaintiff believes that



                                                1
      Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 2 of 16 PageID #: 2




substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded Vale securities between April 13, 2018 and January 28, 2019, inclusive

(the “Class Period”). Plaintiff seeks to recover compensable damages caused by Defendants’

violations of the federal securities laws under the Securities Exchange Act of 1934 (the

“Exchange Act”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder

by the SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and

the subsequent damages took place in this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange.




                                                  2
     Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 3 of 16 PageID #: 3




                                           PARTIES

       6.     Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Vale securities during the Class Period and was economically damaged

thereby.

       7.     Defendant Vale is a mining and metals company headquartered in Rio de Janeiro,

Brazil. The Company is incorporated in Brazil. During the Class Period, the Company’s

securities traded on the NYSE under the ticker symbol, “VALE.”

       8.     Defendant Fabio Schvartsman (“Schvartsman”) has served as the Company’s

Chief Executive Officer (“CEO”) since May 2017.

       9.     Defendant Luciano Siani Pires (“Pires”) has served as the Company’s Chief

Financial Officer (“CFO”) since August 1, 2012.

       10.    Defendants Schvartsman and Pires are collectively referred to herein as the

“Individual Defendants.”

       11.    Each of the Individual Defendants:

              (a)    directly participated in the management of the Company;

              (b)    was directly involved in the day-to-day operations of the Company at the

                     highest levels;

              (c)    was privy to confidential proprietary information concerning the

                     Company and its business and operations;

              (d)    was directly or indirectly involved in drafting, producing, reviewing

                     and/or disseminating the false and misleading statements and information

                     alleged herein;




                                               3
     Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 4 of 16 PageID #: 4




               (e)    was directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

               (f)    was aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company;

                      and/or

               (g)    approved or ratified these statements in violation of the federal securities

                      laws.

       12.     Vale is liable for the acts of the Individual Defendants and its employees under

the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       13.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Vale under respondeat superior and agency principles.

       14.     Defendants Vale and the Individual Defendants are collectively referred to herein

as “Defendants.”

                                SUBSTANTIVE ALLEGATIONS
                                       Background
       15.     In November 2015, the Fundão tailings dam, joint-owned by Vale and BHP

Billiton Brasil Ltda., had burst, releasing tailings downstream, flooding communities and

negatively impacting property and the environment. This dam failure resulted in 19 fatalities.

Vale purportedly took steps to provide relief to those affected and prevent such a catastrophe

from occurring in the future.

       16.     On January 25, 2019, news articles reported Vale’s tailings dam at its Feijão iron

ore mine in Brumadinho, Brazil had burst. Mining debris and mud flooded the city. Several

people were killed, including Vale’s workers. Hundreds of others were reported as missing.


                                               4
      Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 5 of 16 PageID #: 5




                               Materially False and Misleading
                          Statements Issued During the Class Period
        17.    On April 13, 2018, Vale filed a Form 20-F with the SEC, which provided its

financial results and position for the fiscal year ended December 31, 2017 (the “2017 20-F”).

The 2017 20-F was signed by Defendants Schvartsman and Pires. The 2017 20-F contained

signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants

Schvartsman and Pires attesting to the accuracy of financial reporting, the disclosure of any

material changes to the Company’s internal control over financial reporting and the disclosure of

all fraud.

        18.    The 2017 20-F stated the Company was committed to keeping its workplace safe
and minimizing environmental damage after its joint-owned Fundão tailings dam had burst in
2015. The 2017 stated, in relevant part:
Commitment to sustainability

We are committed to becoming a sustainability benchmark through a comprehensive approach
based on systematic planning and execution, prioritizing risk and impact management (seeking
to achieve zero harm to our employees and surrounding communities) and establishing a positive
social, economic and environmental legacy in the places where we operate. Below is a list of
measures illustrating our commitment to sustainability:

         •     Since 2013, environmental and social actions are directly incorporated into our
               strategic planning. In 2017, we joined the International Council on Mining and
               Metals (ICMM), the most important association in the mining industry,
               reaffirming our commitment to sustainable development. Also in 2017, we joined
               the Task Force on Climate-related Financial Disclosures (TCFD). The purpose of
               the TCFD is to create a set of recommendations to improve the quality of
               voluntary disclosure of climate-related information.

         •     We are committed to reducing water use in our activities by investing in
               technologies and initiatives to control total water withdrawal, especially by
               promoting water reuse. In 2017, we withdrew a total of 276.3 billion liters of
               water, and used 179.5 billion liters in our operations (including discontinued
               operations), with the balance being allocated to third parties. From the total
               volume of water used in 2017, 83% or 148.9 billion liters was reused.

         •     We are committed to improving the health and safety of our workers. Our total
               recordable injury frequency performance in 2017 was 2.0 per million hours

                                               5
     Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 6 of 16 PageID #: 6




               worked, slightly higher than the frequency of 1.89 per million hours worked
               recorded in the previous year, although demonstrating a 24% improvement over
               the last five years.

        •      We follow standards for social action in accordance with international guidelines,
               including principles on business and human rights, which are based on the
               Guiding Principles on Business and Human Rights of the United Nations Human
               Rights Council.

        •      In July 2016, we, together with Samarco and BHPB, established the Fundação
               Renova to develop and implement remediation and compensation programs over
               many years, in order to support the recovery of the areas and communities
               affected by the failure of Samarco's dam.

       19.     The 2017 20-F stated how the Company monitored and inspected its dams as part

of being subject to Brazilian mining and environmental regulations, stating in relevant part:

Brazilian regulation of mining dams. In May 2017, the DNPM (predecessor to the ANM) created
new obligations for companies operating mining dams in Brazil, primarily:

       •       Audit: Companies operating mining dams must conduct two annual stability
               audits for each dam and prepare a stability condition report. Specifically in the
               State of Minas Gerais, these audits and reports must be prepared by external
               auditors.

       •       Periodic Safety Reviews: The stability condition report must include detailed
               analysis of all dam's documentation impacts on surrounding communities,
               including hazards and failure impact studies. Companies operating mining dams
               classified as high associated potential damage (DPA) must complete these studies
               by June 2018, while those for medium-DPA mining dams must be completed by
               December 2018 and those for low-DPA mining dams must be completed by June
               2019.

       •       Emergency Action Plan Training: Companies operating high-DPA mining dams
               must conduct two annual emergency action plan training sessions for their
               employees.

       •       Monitoring: Video monitor must be implemented for all high-DPA mining dams
               by June 2019.




                                                6
       Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 7 of 16 PageID #: 7




        20.    On May 30, 2018, the Company filed a Form 6-K with the SEC, detailing how

the Company monitored and inspected its dams as part of being subject to Brazilian mining and

environmental regulations, stating in relevant part:

   •    Brazilian regulation of mining dams. In May 2017, DNPM (predecessor of ANM)
        created new obligations (Ministerial Order DNPM n[degree] 70.389/2017) for
        companies that operate mining dames in Brazil, mainly:

   •    Audit: Companies that operate mining dams must conduct two annual audits (March and
        September) for each dam that falls within the National Dams Security Policy (PNSB),
        with the issuance of the respective Stability Condition Statement (DCE), and the
        September audit must be carried out by an external consultant. . . .

   •    Periodic Dam Safety Review (RPSB): The RPBS shall submit a report containing the
        detailed and adequate inspection of the dam, the reassessment of existing projects, the
        performance of new stability analyzes as well as their category of risk and damage
        potential, associated with the updating of hydrological studies, reassessment of operating
        procedures, maintenance, instrumentation and monitoring tests, reassessment of
        operating procedures, maintenance, instrumentation and monitoring tests, reassessment
        of PAEBM (when applicable), and issuance of a Stability Condition Statement (DCE).
        Companies operating mining dams classified as Associated Potential Damage (DPA)
        should complete these studies by June 2018, while studies of average DPA mining dams
        should be completed by December 2018 and those of mining dams Low DPA should be
        completed by June 2019.

   •    Emergency Action Plan Training: Companies operating high DPA mining dams should
        conduct internal training at most every six months and maintain records of activities.

        21.    The statements contained in ¶¶17-20 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) Vale had failed to adequately assess the risk and damage potential of a

dam breach at its Feijão iron ore mine; (2) Vale’s programs to mitigate health and safety

incidents were inadequate; (3) consequently, several people were killed and hundreds more were

reported as missing after Vale’s dam at its Feijão iron ore mine was breached; and (4) as a



                                                 7
      Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 8 of 16 PageID #: 8




result, Defendants’ statements about its business, operations, and prospects, were materially

false and misleading and/or lacked a reasonable basis at all relevant times.

                            THE TRUTH BEGINS TO EMERGE

       22.      On January 25, 2019, Reuters reported that Vale’s tailings dam had burst at its

Feijão iron ore mine. A “torrent of sludge tore through the mine’s offices, including a cafeteria

during lunchtime.” Several people were killed. Rescuers were searching for hundreds of others

who were missing.

       23.      On this news, shares of Vale fell $1.20 per share or over 8% to close at $13.66

per share on January 25, 2019.

       24.      Then, on January 26, 2019, BBC News reported that hundreds of people affected

by the dam’s breach remained missing, in part because the dam’s alarm system failed at the time

of the accident. A report by a Folha de S. Paulo newspaper stated “the risk of collapse of the

dam had been mentioned in a ‘tense meeting’ that approved its license last month[.]”

       25.      That same day, Reuters reported that Brazil’s National Mining Agency ordered

Vale to suspend operations at its Corrego de Feijão iron ore mining facility as a result of the

dam burst. The article also stated that “State prosecutors . . . [seek] $1.3 billion [] in Vale’s

accounts for handling damages . . . adding that [prosecutors] expect[] more funds to be frozen in

the future.”

       26.      In a separate January 26, 2019 article, Reuters reported that Brazil’s

environmental agency had fined Vale $66.32 million for various violations relating to its Feijão

tailings dam.

       27.      On January 28, 2019, Reuters reported “Brazil’s top prosecutor said on Monday

she will pursue criminal prosecutions after the collapse of a tailings dam operated by mining



                                                8
     Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 9 of 16 PageID #: 9




giant Vale SA killed at least 58 people and left hundreds missing, and that executives may be

punished.”

       28.     That same day, Reuters reported that “Brazilian securities industry regulator

CVM has opened a probe into miner Vale SA’s filings related to a burst tailings dam in the town

of Brumadinho[.]”

       29.     On this news, shares of Vale plunged during intraday trading on January 28,

2019, trading at $11.28 around the time of the filing of this complaint.

       30.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s common shares, Plaintiff and other Class

members have suffered significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS
       31.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants

who acquired Vale securities publicly traded on NYSE during the Class Period, and who were

damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

directors of Vale, members of the Individual Defendants’ immediate families and their legal

representatives, heirs, successors or assigns and any entity in which Officer or Director

Defendants have or had a controlling interest.

       32.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Vale securities were actively traded on NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

thousands of members in the proposed Class.



                                                 9
    Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 10 of 16 PageID #: 10




       33.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       34.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       35.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       •       whether the Exchange Act were violated by Defendants’ acts as alleged herein;

       •       whether statements made by Defendants to the investing public during the Class

               Period misrepresented material facts about the financial condition and business

               Vale;

       •       whether Defendants’ public statements to the investing public during the Class

               Period omitted material facts necessary to make the statements made, in light of

               the circumstances under which they were made, not misleading;

       •       whether the Defendants caused Vale to issue false and misleading SEC filings

               during the Class Period;

       •       whether Defendants acted knowingly or recklessly in issuing false and SEC filing

       •       whether the prices of Vale’ securities during the Class Period were artificially

               inflated because of the Defendants’ conduct complained of herein; and

       •       whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.


                                                  10
    Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 11 of 16 PageID #: 11




        36.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        37.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

        •         Vale shares met the requirements for listing, and were listed and actively traded

                  on NYSE, a highly efficient and automated market;

        •         As a public issuer, Vale filed periodic public reports with the SEC and NYSE;

        •         Vale regularly communicated with public investors via established market

                  communication mechanisms, including through the regular dissemination of

                  press releases via major newswire services and through other wide-ranging

                  public disclosures, such as communications with the financial press and other

                  similar reporting services; and

        •         Vale was followed by a number of securities analysts employed by major

                  brokerage firms who wrote reports that were widely distributed and publicly

                  available.

        38.       Based on the foregoing, the market for Vale securities promptly digested current

information regarding Vale from all publicly available sources and reflected such information in

the prices of the shares, and Plaintiff and the members of the Class are entitled to a presumption

of reliance upon the integrity of the market.


                                                    11
    Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 12 of 16 PageID #: 12




         39.    Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information as detailed

above.

                                           COUNT I
           For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants
         40.    Plaintiff repeats and realleges each and every allegation contained above as if
fully set forth herein.
         41.    This Count is asserted against Defendants is based upon Section 10(b) of the
Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
         42.     During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

         43.    Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                •         employed devices, schemes and artifices to defraud;

                •         made untrue statements of material facts or omitted to state material facts

                          necessary in order to make the statements made, in light of the

                          circumstances under which they were made, not misleading; or

                •         engaged in acts, practices and a course of business that operated as a fraud

                          or deceit upon plaintiff and others similarly situated in connection with

                          their purchases of Vale securities during the Class Period.


                                                   12
    Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 13 of 16 PageID #: 13




       44.     Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of Vale were materially false and misleading;

knew that such statements or documents would be issued or disseminated to the investing

public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws.

These defendants by virtue of their receipt of information reflecting the true facts of Vale, their

control over, and/or receipt and/or modification of Vale’s allegedly materially misleading

statements, and/or their associations with the Company which made them privy to confidential

proprietary information concerning Vale, participated in the fraudulent scheme alleged herein.

       45.      Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other Vale personnel to members of the

investing public, including Plaintiff and the Class.

       46.     As a result of the foregoing, the market price of Vale securities was artificially

inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff

and the other members of the Class relied on the statements described above and/or the integrity

of the market price of Vale securities during the Class Period in purchasing Vale securities at

prices that were artificially inflated as a result of Defendants’ false and misleading statements.

       47.     Had Plaintiff and the other members of the Class been aware that the market

price of Vale securities had been artificially and falsely inflated by Defendants’ misleading




                                                 13
    Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 14 of 16 PageID #: 14




statements and by the material adverse information which Defendants did not disclose, they

would not have purchased Vale securities at the artificially inflated prices that they did, or at all.

       48.      As a result of the wrongful conduct alleged herein, Plaintiff and other members

of the Class have suffered damages in an amount to be established at trial.

       49.     By reason of the foregoing, Defendants have violated Section 10(b) of the 1934

Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members

of the Class for substantial damages which they suffered in connection with their purchase of

Vale securities during the Class Period.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       50.     Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       51.     During the Class Period, the Individual Defendants participated in the operation

and management of Vale, and conducted and participated, directly and indirectly, in the conduct

of Vale’s business affairs. Because of their senior positions, they knew the adverse non-public

information about Vale’s misstatement of revenue and profit and false financial statements.

       52.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Vale’s

financial condition and results of operations, and to correct promptly any public statements

issued by Vale which had become materially false or misleading.

       53.      Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Vale disseminated in the marketplace during the Class Period

concerning Vale’s results of operations. Throughout the Class Period, the Individual Defendants

                                                 14
    Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 15 of 16 PageID #: 15




exercised their power and authority to cause Vale to engage in the wrongful acts complained of

herein. The Individual Defendants therefore, were “controlling persons” of Vale within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful

conduct alleged which artificially inflated the market price of Vale securities.

        54.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Vale.

                                    PRAYER FOR RELIEF
        WHEREFORE, plaintiff, on behalf of himself and the Class, prays for judgment and
relief as follows:
        (a)     declaring this action to be a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating plaintiff’s counsel as Lead Counsel;

        (b)     awarding damages in favor of plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;

        awarding plaintiff and the Class reasonable costs and expenses incurred in this action,

including counsel fees and expert fees; and

        (d)     awarding plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                                  JURY TRIAL DEMANDED
        Plaintiff hereby demands a trial by jury.


Dated: January 28, 2019                               Respectfully submitted,

                                                      THE ROSEN LAW FIRM, P.A.

                                                      By: /s/Phillip Kim
                                                      Phillip Kim, Esq. (PK 9384)
                                                      Laurence M. Rosen, Esq. (LR 5733)

                                                15
Case 1:19-cv-00526 Document 1 Filed 01/28/19 Page 16 of 16 PageID #: 16




                                       275 Madison Avenue, 34th Floor
                                       New York, NY 10016
                                       Telephone: (212) 686-1060
                                       Fax: (212) 202-3827
                                       Email: pkim@rosenlegal.com
                                              lrosen@rosenlegal.com

                                       Counsel for Plaintiff




                                  16
